         Case 1:20-cv-00062-JD Document 69 Filed 06/04/20 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


Bonnie Laderbush
and George Laderbush

    v.                                         Civil No. 20-cv-62-JD
                                               Opinion No. 2020 DNH 096
Ethicon, Inc., and
Johnson & Johnson

                                 O R D E R

    Defendants Ethicon, Inc., and Johnson & Johnson

(collectively, “Ethicon”) move to exclude the testimony of Dr.

Uwe Klinge, M.D., under Daubert v. Merrell Dow Pharm., Inc., 509

U.S. 579 (1993).     Doc. 54.    Ethicon challenges Dr. Klinge’s

opinion on two matters.       It asserts that his opinion about

alternative designs should be excluded as unreliable.            Ethicon

also challenges the reliability of Dr. Klinge’s opinion that the

“Prolene” mesh used in the construction of its “TVT Exact”

product is defective due to fraying and particle loss.            The

plaintiffs, Bonnie and George Laderbush, object to the exclusion

of Dr. Klinge’s opinion about alternative designs, but they will

not introduce Dr. Klinge’s opinion about fraying and particle

loss.    Ethicon did not file a reply.



                            Standard of Review

    To testify as an expert, a witness must be qualified to do

so “by knowledge, skill, experience, training, or education.”
       Case 1:20-cv-00062-JD Document 69 Filed 06/04/20 Page 2 of 6



Fed. R. Evid. 702.    A qualified expert witness “may testify in

the form of an opinion or otherwise” if the witness’s

“scientific, technical, or other specialized knowledge will help

the trier of fact to understand the evidence or to determine a

fact in issue;” if “the testimony is based on sufficient facts

or data;” if “the testimony is the product of reliable

principles and methods;” and if “the expert has reliably applied

the principles and methods to the facts of the case.”          Id.    Once

the expert’s qualifications are established, the opinion is

shown to be relevant, and the bases for the opinion are both

sufficient and reliable, “the credibility and weight of the

expert’s opinion [are] for the factfinder.”        United States v.

Jordan, 813 F.3d 442, 446 (1st Cir. 2016); see also Daubert, 509

U.S. at 597.



                               Background

    The Laderbushes’ products liability case revolves around

the safety of an implant called “TVT Exact,” which is marketed

by Ethicon as a treatment for stress urinary incontinence.            TVT

Exact is constructed with a synthetic polypropylene mesh known

as “Prolene”.   The Laderbushes allege that the Prolene mesh used

in TVT Exact is not suitable for use in treating stress urinary

incontinence.




                                    2
         Case 1:20-cv-00062-JD Document 69 Filed 06/04/20 Page 3 of 6



    In his expert report, Dr. Uwe Klinge opined that the

relatively large surface area of the Prolene mesh increases

post-implant inflammation, which causes unnecessary

complications for implant recipients.         Dr. Klinge asserted that

a mesh design with a smaller surface area would be sufficient to

treat stress urinary incontinence while reducing the risk of

inflammation and foreign body response.          Dr. Klinge also opined

that the distance between the fibers of the mesh (i.e., its

“pore size”) is smaller in the Prolene mesh than is necessary,

which increases the risk of injury to implant recipients.

    Further, Dr. Klinge explained that the Prolene mesh used in

TVT Exact was designed in the 1970s.         He asserted that in the

late 1990s and early 2000s, synthetic meshes with a smaller

surface area and a larger pore size were developed and marketed

by Ethicon.    Dr. Klinge noted the “Ultrapro” mesh as an example

of a mesh with a smaller surface and larger pore size.



                                    Discussion

    A.       Alternative Designs

    Ethicon argues that Dr. Klinge’s opinion that Ultrapro is a

safer alternative to Prolene should be excluded as unreliable.

Ethicon argues that Dr. Klinge’s expert report in this case “is

essentially identical” to Dr. Klinge’s expert report about

alternative designs that was excluded as unreliable in a similar


                                      3
       Case 1:20-cv-00062-JD Document 69 Filed 06/04/20 Page 4 of 6



mesh products liability case, Bellew v. Ethicon, Inc., No. 2:13-

cv-22473, 2014 WL 12685965 (S.D. W.Va. Nov. 20, 2014).          Ethicon

contends that, in that case, the court found that Dr. Klinge

failed to cite peer-reviewed studies to support his opinion

about alternative designs, which rendered it unreliable.

    The Laderbushes respond that the expert opinion excluded in

Bellew and referenced by Ethicon is different from the opinion

Dr. Klinge produced in this case.       While the opinion excluded in

Bellew did address alternative designs to Prolene, the portion

excluded related only to the use of a design known as “PVDF” as

an alternative, while the opinion relied upon by the Laderbushes

in this case suggests Ultrapro as an alternative.         The

Laderbushes argue that Dr. Klinge’s current report rectifies the

issue that resulted in its exclusion in Bellew.         The Laderbushes

assert that Dr. Klinge provides a detailed and scientifically-

based explanation about the advantages of Ultrapro over Prolene.

    Bellew is distinguishable from this case.          In Bellew, the

court excluded Dr. Klinge’s opinion about a specific alternative

design, namely, PVDF.      Bellew, 2014 WL 12685965 at *9.      The

opinion about that design was excluded because Dr. Klinge failed

to explain why PVDF was a superior alternative or support his

opinion with any reliable scientific basis, such as peer-

reviewed studies.    Id.   By contrast, in this case, Dr. Klinge’s

basis for asserting that Ultrapro is a superior alternative


                                    4
        Case 1:20-cv-00062-JD Document 69 Filed 06/04/20 Page 5 of 6



design to Prolene is explained.          He notes that Ultrapro has a

smaller surface area and larger pores.          His opinion that meshes

with smaller surface areas and larger pores are preferable to

Prolene is supported by a comprehensive discussion and

references to his research, experience, and peer-reviewed

studies.

      Ethicon also contends that Dr. Klinge’s opinion about

alternative designs should be excluded because, in his

deposition, Dr. Klinge could not identify any mesh that was

“appropriate for use in the pelvic floor for the repair of

pelvic organ prolapse” or any mesh with benefits that exceed

their risks.    Doc. 55 at 3.      The Laderbushes respond, arguing

that Ethcion mischaracterizes Dr. Klinge’s position.           The

Laderbushes assert that Dr. Klinge merely acknowledged that the

Ultrapro mesh is not perfect.

      Ethicon misunderstands Dr. Klinge’s deposition testimony.

Dr. Klinge did not say that there are no meshes that are

suitable for use in the treatment of pelvic organ prolapse.

Rather, in the portion of the deposition identified by Ethicon,

Dr. Klinge responded that Ethicon’s question “doesn’t make any

sense” because it is “a general statement.”         Doc. 55-3 at 43,

48.    Just prior to this question and response, Dr. Klinge had

explained that he does not think there is any single mesh device

that is suitable for treatment of every disease in the pelvic


                                     5
          Case 1:20-cv-00062-JD Document 69 Filed 06/04/20 Page 6 of 6



floor.     Id. (“There is never one device for all diseases in the

pelvic floor.      No, it’s not done.      It has to be very carefully

designed for the specific purpose.”).          The court denies

Ethicon’s motion to exclude Dr. Klinge’s opinion about Ultrapro

as an alternative design.



     B.     Fraying and Particle Loss

     Ethicon also argues that Dr. Klinge should be prohibited

from testifying about “fraying and particle loss.”             Doc. 55 at

4.   The Laderbushes respond that they will not ask Dr. Klinge to

opine about fraying and particle loss.            Accordingly, this ground

for exclusion is denied as moot.



                                     Conclusion

     Ethicon’s motion to exclude the testimony of Dr. Uwe Klinge

(doc. no. 54) is denied in part and denied as moot in part.              The

motion is denied as to Dr. Klinge’s opinion regarding Ultrapro

as an alternative design.        It is denied as moot as to Dr.

Klinge’s opinion regarding fraying and particle loss.

     SO ORDERED.



                                     __________________________
                                     Joseph A. DiClerico, Jr.
                                     United States District Judge
June 4, 2020
cc: Counsel of Record.


                                       6
